Citation Nr: 1431258	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1964. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In May 2014, the Veteran presented testimony from the RO via videoconference hearing chaired by the undersigned Veterans Law Judge, seated in Washington, D.C.  The record was held open for 30 days following the hearing so the Veteran could submit additional evidence; no such evidence was received. 

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in service with a calculated dose to the prostate of no more than 6.5 rem.

2.  The Veteran's prostate cancer developed more than 45 years after exposure and more than 40 years after separation from active service; it is unrelated to an injury, disease, or event of service origin, to include his confirmed exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

A January 2011 letter satisfied the duty to notify provisions.  This included the information and evidence necessary to substantiate a service connection claim and the regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  The RO followed the appropriate procedures for developing a claim based on exposure to ionizing radiation in service.  A dose estimate was obtained and a medical opinion was obtained from the Director of Compensation.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and a malignant tumor becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  Case law has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be substantiated in three different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected for radiation- exposed veterans: (i) Leukemia (other than chronic lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of the small intestine. (viii) Cancer of the pancreas. (ix) Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) Cancer of the bile ducts. (xii) Cancer of the gall bladder. (xiii) Primary liver cancer (except if cirrhosis or hepatitis B is indicated). (xiv) Cancer of the salivary gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the brain. (xix) Cancer of the colon. (xx) Cancer of the lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  While cancers of the urinary tract are included, these are specified as cancer of the kidneys, renal pelves, ureters, urinary bladder, and urethra.  Prostate cancer is not included. 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer (Authority: 38 U.S.C. 501).  

The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service. 

As set out above, prostate cancer is among the enumerated radiogenic diseases.  The Board notes that, in conjunction with a prior claim of service connection for basal cell and squamous cell carcinoma, it was confirmed that the Veteran participated in Operation HARDTACK I in 1958.  

In conjunction with the present claim, the RO contacted the Defense Threat Reduction Agency.  That agency estimated that the Veteran could not have received more than an external gamma dose of 18 rem, an external neutron dose of 0.5 rem, an internal committed dose to the prostate (alpha) of 4.5 rem, an internal committed dose to the prostate (beta plus gamma) of 2 rem. 

A memorandum and opinion provided by VA's Director of Post 9/11 Era Environmental Health Program, in June 2012 noted that the Veteran, who was born in 1938, was diagnosed with prostate cancer in 2006.  The Director noted that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health was used to estimate the likelihood that the Veteran's exposure to ionizing radiation was responsible for his prostate cancer.  The program calculated a 99th percentile value for the probability of causation of 26.30 percent for prostate cancer.  "In view of the above, it is our opinion that it is not likely that Veteran's prostate cancer can be attributed to ionizing radiation exposure while in service."

A June 2012 opinion from the Director of the VA Compensation Service noted that the Veteran was 19 years old when exposed to ionizing radiation; that prostate cancer was diagnosed 48 years after exposure; that the Veteran had a history of smoking cigarettes; and that a family history of cancer or leukemia was not identified.  "[F]ollowing review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the Veteran's prostate cancer was the result of ionizing radiation exposure in service."

The Board finds that the appropriate development for radiogenic diseases has been completed as set out under 38 C.F.R. § 3.311(b).  As the opinions obtained pursuant to that development do not relate prostate cancer to exposure to ionizing radiation in service, the Board finds that service connection for prostate cancer is not warranted under those provisions.

The third method for establishing service connection for prostate cancer is direct service connection, which can be established by showing, notwithstanding the presumptions and procedures discussed above, that prostate cancer was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran submitted a written statement dated in December 2011 from his private urologist, J.H., M.D.  Dr. H.'s statement, in full, is that "It is likely that his prostate cancer, diagnosed and treated in 2006, is due to exposure to radiation from nuclear bomb testing in the Pacific in 1958 while in the U.S. Air Force."  Dr. H. did not provide any rationale for his opinion.  At his May 2014 Board hearing, the Veteran was informed that he should obtain and submit a statement from Dr. H. that would include a rationale for his conclusion.  The record was held open for 30 days for the Veteran to submit such evidence; however no evidence was received from the Veteran.

Nonetheless, the Board has considered the opinion provided by Dr. H.  However, without any supporting rationale, or indication that Dr. H. has any particular expertise in assessing the relationship between exposure to ionizing radiation and the development of prostate cancer, the Board finds his opinion less probative than the medical opinions developed pursuant to 38 C.F.R. § 3.311 that include consideration of calculated dose estimates and established scientific findings pertaining to the likelihood of causation.

The Board has closely reviewed the Veteran's own lay statements and hearing testimony that relates his prostate cancer to his exposure to radiation in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the Veteran's prostate cancer and his exposure to radiation.  See Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Prostate cancer is not a simple condition identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between prostate cancer (which involves an insidious process) and radiation exposure in a particular case requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have.  

To the extent that the Veteran believes service connection for prostate cancer is warranted because service connection was previously granted for skin cancers based on exposure to radiation in service, the Board notes that the dose estimates and medical opinion obtained with respect to the current claim were specific to the prostate; the previous grants of service connection on skin cancer have no bearing on the current claim as each relies on evidence specific to the disability in question. 

After review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of prostate cancer were not chronic in service and were not continuous after service.  The Veteran does not contend that he had prostate cancer or symptoms of prostate cancer in service.  The record shows that prostate cancer was diagnosed after biopsy in 2006.  This is more than 40 years after service separation.  The Veteran's private urologist in December 2011 reported that prostate cancer had been diagnosed in 2006. 

In sum, although the Veteran was exposed to ionizing radiation in service, his prostate cancer has been found not to be related to such exposure.  Moreover, the Board has found that symptoms of prostate cancer were not chronic in service, were not continuous after service, and that prostate cancer is not directly related to service.  As such, service connection on a direct basis and on the basis of in-service exposure to ionizing radiation is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


